GOULD, J.,
concurring:
I concur in the Court’s judgment, and in that part of the memorandum disposition which holds that there was no evidence that Costco used improper means. The Court correctly states the Washington law elements of the tort of intentional interference with contractual relationship. I part company with the Court’s assessment about the second element, to effect that because Costco’s rejection of the defective bunnies occurred before Costco received Maxner’s letter, there was no knowledge of the contract relationship. In my view, Costco knew that some party had manufactured the bunnies, and I would read the knowledge element more expansively to permit the tort to be assessed after Costco received Maxner’s letter. At that time, I believe Costco had a duty to Maxner.
However, in light of Costco’s contract with Chrisha, and the other evidence adduced at trial by Maxner, I agree with the panel disposition’s reasoning that the fourth element wasn’t met. As I understand the record, and the rights of Costco under its contract, I cannot conclude that the evidence presented by Maxner at trial established either an improper purpose of Costco or that Costco used an improper means. Accordingly, the claimed tort of interference with contract fails, and I concur that the district court’s judgment must be affirmed.